         Case 16-32096 Document 89 Filed in TXSB on 12/07/18 Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                                 CASE NO. 16-32096-H1

Sherika S Amory

                                                       CHAPTER 13
DEBTOR

             NOTICE OF SCHEDULE OF HOME MORTGAGE PAYMENTS

       UNLESS AN OBJECTION IS FILED IN WRITING WITH THE CLERK OF THE
       COURT WITHIN 21 DAYS OF THE DATE ON WHICH THIS DOCUMENT WAS
       FILED AND SERVED, THE NOTICE OF SCHEDULE HOME MORTGAGE
       PAYMENTS WILL BE FINAL AND BINDING ON ALL PARTIES WITHOUT A
       HEARING AND WITHOUT FURTHER NOTICE.

     Notice is hereby given that the following is a schedule of payments made to the mortgage
company indicated below during the period beginning December 2017 and ending November 2018.
    Date     Check #                Mortgage Company                              Amount
12/01/2017 0720385           US BANK TRUST NATIONAL ASSOCIATION                  $1,696.20
02/01/2018 0724554           US BANK TRUST NATIONAL ASSOCIATION                  $1,713.44
04/02/2018 0729027           US BANK TRUST NATIONAL ASSOCIATION                   $865.34
07/02/2018 0735676           US BANK TRUST NATIONAL ASSOCIATION                  $2,596.02
08/01/2018 0737850           US BANK TRUST NATIONAL ASSOCIATION                   $865.34
10/01/2018 0742397           US BANK TRUST NATIONAL ASSOCIATION                  $1,730.68


                                                 RESPECTFULLY SUBMITTED,


                                                 /s/David G. Peake
                                                 David G. Peake, Trustee
                                                 Admissions ID No. 15679500
                                                 9660 Hillcroft, Ste 430
                                                 Houston, TX 77096
                                                 (713)283-5400 Telephone
                                                 (713)852-9084 Facsimile
         Case 16-32096 Document 89 Filed in TXSB on 12/07/18 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was sent to
all parties as listed below on December 06, 2018, either electronically or via BNC or U.S. First Class
Mail.

Sherika S Amory                                      MIN GYU KIM
13562 Blue Marlin Ln                                 LAW FIRM OF MIN GYU KIM PLLC
Houston, TX 77083                                    2100 WEST LOOP SOUTH STE 805
                                                     HOUSTON, TX 77027


                                                     US BANK TRUST NATIONAL
                                                     ASSOCIATION
                                                     AS TRUSTEE OF THE IGLOO SERIES III
                                                     TRUST
                                                     C/O BSI FINANCIAL SERVICES
                                                     PO BOX 679002
                                                     DALLAS, TX 75267-9002


                                                      /s/David G. Peake
                                                      David G. Peake, Trustee
